[Cite as OIG Homes, L.L.C. v. Stricklen, 2021-Ohio-3769.]




                            IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICT
                                     LUCAS COUNTY


OIG Homes, LLC                                              Court of Appeals No. L-21-1029

        Appellee                                            Trial Court No. 20 CVG 00480

v.

Dawn Clark Stricklen, et al.

        Defendant                                           DECISION AND JUDGMENT

[Todd Stricklen-Appellant]                                  Decided: October 22, 2021

                                                 *****

        Matthew J. Weisenburger, for appellee.

        Todd Stricklen, pro se

                                                 *****

        MAYLE, J.

        {¶ 1} Defendant-appellant, Todd Stricklen, appeals the February 4, 2021 judgment

of the Oregon Municipal Court, which granted judgment to plaintiff-appellee, OIG
Homes, LLC, for restitution of the premises located at 2710 Seaman Road in Oregon,

Ohio. The matter was fully briefed and is now decisional. However, the trial court

record indicates that Stricklen vacated the property on September 23, 2021, after failing

to deposit a $1,000 supersedeas bond, as he had been ordered to do as a condition of stay

of the execution of the writ of restitution.

       {¶ 2} As we explained recently in Tiefenbacher v. Shorter, 6th Dist. Lucas No. L-

20-1186, 2021-Ohio-2624, ¶ 20, an action in forcible entry and detainer “determines the

right to immediate possession of the property and nothing else.” (Internal citations and

quotations omitted.) Id. “[O]nce a landlord has been restored to the property, the

forcible entry and detainer action becomes moot because, having been restored to the

premises, there is no further relief that can be granted.” (Internal citations and quotations

omitted.) Id.

       {¶ 3} The only way for a defendant appealing a judgment of forcible entry and

detainer to prevent the cause from becoming moot is described in R.C. 1923.14. Id. That

statute “provides a means by which the defendant may maintain, or even recover,

possession of the disputed premises during the course of his appeal by filing a timely

notice of appeal, seeking a stay of execution, and posting a supersedeas bond.” (Internal

citations and quotations omitted.) Id. at ¶ 21. “If the defendant fails to avail himself of

this remedy, all issues relating to the action are rendered moot by his eviction from the

premises.” (Internal citations and quotations omitted.) Id.




2.
       {¶ 4} Here, Stricklen filed a timely notice of appeal and sought and was granted a

stay of execution on February 9, 2021. The stay required Stricklen (1) to post a

supersedeas bond of $3,000, representing a $1,000 monthly rental obligation for February

and March 2021, along with a $1,000 security deposit, and (2) to post a supersedeas bond

of $1,000 every month by the first of each month during the pendency of appeal.

       {¶ 5} In a September 13, 2021 judgment, the municipal court found that Stricklen

violated the terms of the stay by failing to deposit $1,000 in September of 2021,

therefore, the court lifted the stay and scheduled execution of the writ of restitution for

September 23, 2021. The writ of restitution was returned and filed with the court on

September 23, 2021, and indicates that Stricklen “is in the process of moving” and was

“evicted from the property.”

       {¶ 6} Accordingly, Stricklen’s appeal has been rendered moot by his eviction from

the premises. See Valente v. Johnson, 4th Dist. Athens No. 06CA31, 2007-Ohio-2664, ¶

22 (“Tenant did seek a stay of execution, but failed to perfect it by posting the required

bond. Because she did not perfect a stay of the writ of restitution, it was executed on

August 31, 2006, causing Tenant’s ouster from the premises. Thus, her appeal of the

forcible entry and detainer action is moot, and we need not consider it.”). We dismiss

Stricklen’s appeal. All pending motions are rendered moot.

       {¶ 7} The costs of this appeal are assessed to Stricklen under App.R. 24.

                                                                          Judgment affirmed.




3.
                                                                      OIG Homes LLC v.
                                                                Dawn Clark Stricklen, et al.
                                                                [Todd Stricklen-Appellant]
                                                                                L-21-1029




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Christine E. Mayle, J.                           ____________________________
                                                         JUDGE
Gene A. Zmuda, P.J.
                                                 ____________________________
Myron C. Duhart, J.                                      JUDGE
CONCUR.
                                                 ____________________________
                                                         JUDGE




          This decision is subject to further editing by the Supreme Court of
     Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
          version are advised to visit the Ohio Supreme Court’s web site at:
                   http://www.supremecourt.ohio.gov/ROD/docs/.




4.